EXAMINER’S COMMENTS
Priority
The filing date of this instant non-provisional application is the effective priority date. Subject matter in all independent claims is not supported in parent applications. 
Closest Prior Art
US Patent/US Patent Publication
Wu, US 2013/0046595 recited in paper #20200916 mailed September 22, 2020, is the closest prior art. Forward citations of Wu failed to reveal closer prior art. Prior art cited during prosecution of Wu, abandoned, failed to reveal closer prior art. Wu alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed.
Non-Patent Literature
Internet Wire, PTO-892 Item U, is the closest non-patent literature prior art. As disclosed, the INSTANT COUPONS APP also works in conjunction with the user's smartphone GPS and will notify users with alerts for coupons while they're out and about in the neighborhood. Subscriber's smartphones navigation will sense when a user is near a participating Merchant store or restaurants and send an alert with coupons for instant savings. This enhanced feature provides for consumer savings even when the consumer was unaware of an available discount. This feature will work automatically. Internet Wire alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2005/0209921 (Roberts et al.) September 22, 2005, discloses: A method and system for generating customized incentives involving electronic distribution of coupons to remote personal computers based on proximity of the computer to a retail center are disclosed.  A repository, such as an online service provider or a web site on the Internet, stores packages of incentive data for downloading automatically or on demand to a user's computer.  A 
US 2013/0013389 (Vitti et al.) January 10, 2013, discloses: A method of pricing goods and services based on the physical proximity or distance a potential consumer is from the good or service or merchant.  The mobile voucher system side of this method may be implemented by a proximity pricing unit of the mobile voucher system that may be implemented as a plurality of lines of computer code being executed by the one or more server computers of the mobile voucher system in one embodiment.  This relies on using the consumer's GPS enabled device to determine their location and then calculates their physical distance from the merchant(s)/ good(s)/ service(s).  The price offered to the consumer is then determined using an algorithm that has distance as one of the principal determining factors.  Prices will be either higher or lower depending on the consumer's distance from the merchant.  For example a merchant is attempting to attract 2 consumers.  One is 1 block away and one is 10 blocks away.  The merchant would have to offer the consumer who is 10 blocks away a greater discount than the one who is only 1 block away since the furthest consumer would have to be offered an extra enticement to travel the further distance. 
US 2015/0310490 (Meredith et al.) October 29, 2015, discloses: To provide mobile device coupons and discounts, a mobile device couponing system is provided to generate and send coupons to mobile devices based on a probability that the mobile device is within a defined region.  The value of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760.  The examiner can normally be reached on M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        January 16, 2021